Citation Nr: 0430365	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-02 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for burn 
scars of the right lower extremity.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
venous insufficiency of the left leg, variously diagnosed as 
deep vein thrombosis and venous stasis, to include as 
secondary to the service-connected burn scars of the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran has certified active honorable service from 
January 1965 to November 1966.  His second period of active 
service from February 1967 to November 1968 is not creditable 
service for the purpose of VA benefits.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for burn scars of the right leg and venous 
insufficiency of the left leg, to include as secondary to the 
service-connected burn scars of the left leg.

The claim of entitlement to service connection for burn scars 
of the right lower extremity on a de novo basis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The RO denied entitlement to service connection for 
venous stasis and bone disease, to include as secondary to 
the service-connected burn scars of the left leg, when it 
issued an unappealed rating decision in August 1996. 


3.  Evidence submitted since the RO's final August 1996 
decision bears directly or substantially upon the claim of 
entitlement to service connection for venous insufficiency of 
the left leg, to include as secondary to the service-
connected burn scars of the left leg, is not duplicative or 
cumulative; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The RO denied entitlement to service connection for right 
leg burn scars when it issued an unappealed rating decision 
in May 1996.

5.  Evidence submitted since the RO's final May 1996 decision 
bears directly or substantially upon the claim of entitlement 
to service connection for burn scars of the right lower 
extremity, is not duplicative or cumulative; and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1996 
determination wherein the RO denied entitlement to service 
connection for venous stasis and bone disease, to include as 
secondary to the service-connected burn scars of the left 
leg, is new and material, and the veteran's claim for that 
benefit is  reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.160(d) 
(2004), 20.1103 (2003).

2.  Deep vein thrombosis is proximately due to, or the result 
of service-connected burn scars of the left leg.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2004).

3.  Evidence received since the final May 1996 determination 
wherein the RO denied entitlement to service connection for 
right leg burn scars is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159, 3.160(d) (2004), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for burn scars of the right 
lower extremity and venous insufficiency of the left leg, and 
service connection for deep vein thrombosis as secondary to 
service-connected burn scars of the left leg on a de novo 
basis has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient to reopen 
both claims and to grant service connection on a de novo 
basis.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio, supra. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), CAVC held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)). 
However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, the result 
of, or aggravated by a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Burn Scars of the Right Leg

Factual Background

The evidence which was of record at the time of the May 1996 
rating decision wherein the RO denied entitlement to service 
connection for a right leg burn scar is reported in pertinent 
part below.  

Service medical records show the veteran sustained burns on 
both feet in September 1965.  Entries reveal he spilled hot 
water on his feet.  There was some indication he had first 
and second degree burns.  

There were no findings of burn scars of the right lower 
extremity contained in the following: reports of VA 
examination dated in February 1974, July 1977, September 
1981, and November 1985; private medical records from Dr. CR 
(initials); a June 1983 VA memorandum; VA hospitalization 
reports dated in September 1985; VA outpatient treatment 
records dated between 1982 and 1985; and a December 1989 VA 
Medical Opinion.

A June 1993 letter from Dr. CR shows the veteran had some 
pigmentation of the right calf from old scarring.  A 
September 1993 Report of VA examination shows there was no 
residual of a history of burns of the right ankle and right 
foot.  There were no skin changes in the right lower 
extremity.  Some scattered areas of hyperpigmentation above 
the right ankle and below the right knee were minimal.

Upon VA examination in May 1996, the examiner found no 
significant changes in the right lower extremity.  The 
examiner noted that the veteran may have had slight 
hyperpigmentation of the right leg below the knee, but it was 
questionable.  There was no evidence of scarring from his 
history of the burn in the foot and distal right lower leg.

Evidence associated with the claims file since the May 1996 
rating decision is reported in pertinent part below.  

Private medical records from Dr. LW show the veteran reported 
a history of scalding burns in service.  It was noted he had 
swelling in his legs and gradual skin changes.

Upon VA examination in July 1996 the veteran complained of 
pain in the right lower extremity distal to the mid-thigh on 
walking or standing.  He also reported a burning sensation 
bilaterally.  



The veteran was diagnosed with a history of burns of each 
distal leg and foot.  Minimal varicose veins of the right 
lower extremity were noted.

A separate VA examination in July 1996 showed faint 
superficial scarring and dyspigmentation of the lower one 
third of the right leg and dorsa of the foot.  Scars were 
noted to involve approximately 5 percent of the total body 
area.  VA outpatient treatment records dated in 2001 revealed 
bilateral venous insufficiency.  


Analysis

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for burn scars 
of the right lower extremity.  

As stated in the factual background section above, the RO in 
their May 1996 rating decision discussed the lack of evidence 
showing a current disability.  The "new" evidence of record 
does establish that the veteran currently has faint 
superficial scarring and dyspigmentation of the lower one 
third of the right leg and dorsa of the foot and varicose 
veins.  

The "new" evidence was not previously of record, and it is 
not considered cumulative or redundant of evidence in the 
file at the time of the May 1996 final rating decision.  

Therefore, the new evidence of record is material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for burn scars of the right lower extremity is 
reopened and to this extent, the appeal is granted.


Venous Insufficiency of the Left Leg

Factual Background

The evidence which was of record at the time of the August 
1996 rating decision wherein the RO denied entitlement to 
service connection for venous stasis and bone disease as 
secondary to service-connected burn scars of the left leg is 
reported in pertinent part below.  

Service medical records show the veteran sustained burns on 
both feet in September 1965.  Entries reveal he spilled hot 
water on his feet.  There was some indication he had first 
and second degree burns.  In October 1997 he was in an auto 
accident.  He injured his left knee and was diagnosed with 
myositis.  In April 1968 he complained of pain and swelling 
in his left calf.  He was diagnosed with post-phlebitic 
swelling of the left leg.  In October 1968 he was diagnosed 
with thrombophlebitis of the left leg.  

Upon VA examination in February 1974 the veteran had 
superficial burn scars of the left leg.  Private medical 
records from Dr. CR show the veteran's burn injuries caused 
his left lower extremity deep thrombophlebitis with venous 
insufficiency.

In an April 1977 letter, Dr. RDH stated the veteran had 
longstanding stasis dermatitis, secondary to left lower leg 
varicosities.  Upon VA examination in July 1977 he did not 
have any varicosities or swelling of the left leg.  There was 
a 3 x 3 inch scar with some depigmentation lateral to the 
left knee and about a 1-inch dark pigmented area on the 
medial left ankle.

A September 1981 VA examination notes the scalding injury 
during service and a diagnosis of mild chronic venous 
insufficiency of the left lower extremity.  Physical 
examination of the left lower leg showed some superficial 
varicose veins across the dorsum of the foot and distal left 
lower leg.  





A June 1983 VA memorandum from the Assistant Chief of the VA 
Dermatology Service shows the veteran had burns of the left 
leg with secondary phlebitis stasis dermatitis.  

Private medical records from HJO, DO, dated in July 1983 show 
the veteran had venous insufficiency of the left lower 
extremity.  

A September 1985 report of VA hospitalization reveals the 
veteran was hospitalized for deep vein thromboses of the left 
leg.  VA outpatient treatment records dated in 1985 show he 
complained of left leg pain secondary to his in-service burn.  
It was noted he had chronic dermatitis of the left ankle 
secondary to the burn.  Vascular pain in the left leg was 
thought to be possibly secondary to the thrombophlebitis.

Upon VA examination in November 1985 the veteran was 
diagnosed with chronic deep vein thrombosis, chronic stasis 
edema, and stasis dermatitis.  

In an August 1989 letter Dr. CR opines that the veteran 
acquired deep thrombophlebitis of the left leg from burns 
sustained during service.

A December 1989 VA medical opinion shows the veteran had some 
venous changes that were not thought to be related to the in-
service burn injury.  

A June 1990 letter from Dr. CR indicates the veteran had 
chronic thrombophlebitis with vein incompetence and swelling.  
In June 1993 Dr. CR stated the veteran developed deep 
thrombophlebitis and valvular insufficiency as result of the 
scalding injury during service.

The veteran was afforded a VA examination in September 1993.  
He was diagnosed with chronic deep vein thrombosis of the 
left lower extremity with venous insufficiency, as well as 
stasis dermatitis and stasis edema.  


In an addendum, the examiner opined, after a review of the 
veteran's claims folder, that deep vein thrombosis and venous 
insufficiency were not etiologically related to his old burn 
of the left foot, but rather etiologically related to the 
trauma of the left lower extremity in the October 1967 
automobile accident.

Upon VA examination in May 1996 the veteran was diagnosed 
with chronic stasis edema with stasis dermatitis and left 
lower extremity with superficial varicose veins.  

A May 1996 letter from Dr. LW shows the veteran complained of 
a scalding injury to his feet in service.  It was noted he 
had venous stasis.

In July 1996, the veteran was also afforded VA examinations.  
He was diagnosed with venous stasis disease of the left lower 
extremity.  The examiner opined the venous stasis was not due 
to the burn scar of the left leg.

Evidence associated with the claims file since the August 
1996 rating decision wherein the RO denied entitlement to 
service connection for venous stasis and bone disease as 
secondary to service-connected burn scars of the left leg is 
reported in pertinent part below.  

VA outpatient treatment records dated in May 2001 show the 
veteran had acute deep vein thrombosis of one lumen of the 
left common femoral vein extending to the posterior tibial 
vein.

Private medical records from the University of Oklahoma 
Health Sciences Center, Cardiovascular Section, dated in June 
2002 show the veteran was seen as both a private patient and 
research subject of Dr. TLW.  Dr. TLW noted that he had 
reviewed the veteran's medical records at the Oklahoma VA 
Medical Center.  He revealed the veteran first noted swelling 
in his left leg soon after his burn injury during service.  





Dr. TLW noted that the veteran subsequently developed venous 
stasis disease and open ulceration on the medial aspect of 
his left ankle.  He noted these were findings of venous 
valvular insufficiency.  He opined that from the burn injury 
he developed a deep vein thrombosis that was diagnosed.  Dr. 
TLW recorded that stasis changes and swollen legs are an 
example of sequelae frequently seen following deep vein 
thrombosis.  He concluded that he had deep vein thrombosis 
with subsequent valvular insufficiency and stasis ulceration 
that occurred and was associated with the in-service burn 
injury.


Analysis

Materiality & Finality

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for venous 
insufficiency of the left leg, variously diagnosed as chronic 
deep vein thrombosis and venous stasis, to include as 
secondary to the service-connected burn scars of the left 
leg.   

The RO in their August 1996 rating decision discussed the 
lack of evidence showing a nexus between venous stasis and 
bone disease as secondary to the service-connected burn scars 
of the left leg.  The "new" evidence of record contains an 
opinion, which shows the veteran has deep vein thrombosis 
with subsequent valvular insufficiency, and stasis ulceration 
that occurred and was associated with the in-service burn 
injury.

The "new" evidence was not previously of record, and it is 
not considered cumulative or redundant of evidence in the 
file at the time of the August 1996 final rating decision.  


Therefore, the new evidence of record is material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim is reopened.


Service Connection

The veteran and his representative contend that he has 
developed venous insufficiency, including deep vein 
thrombosis and venous stasis, as a result of his service-
connected burn scars of the left leg.  Service connection may 
be granted on a secondary basis when it is determined that a 
disability is proximately due to, the result of, or 
aggravated by a service-connected disease or injury. 
38 C.F.R. § 3.310.  

The veteran's service medical records clearly show he 
sustained first and degree scalding burns during his period 
of active duty service.  Service connection is currently in 
effect for burns of the left leg.  However, there have been 
varying opinions on the relationship of the veteran's current 
circulatory problems and his service-connected burn scars of 
the left leg.  

Dr. CR has repeatedly opined that the veteran's chronic deep 
vein thrombosis is related to his in-service water burns.  A 
June 1983 VA medical memorandum shows the veteran had burns 
on his left leg with secondary phlebitis and stasis 
dermatitis.  Dr. TLW in June 2002 stated that deep vein 
thrombosis with subsequent valvular insufficiency and stasis 
ulceration was associated with the in-service burn injury.

A December 1989 VA medical opinion shows that venous changes 
were thought not to be related to the in-service burn.  
Similarly, the September 1993 VA examiner indicated that deep 
vein thrombosis was not related to burn scars of the left 
foot, but a motor vehicle accident that occurred during the 
veteran's period of service classified as dishonorable.  
Finally, the July 1996 VA examiner opined that venous stasis 
of the left lower extremity was not related to the in-service 
burns. 


After careful consideration of the evidence delineated in the 
new and material portion of this decision, the Board finds 
there exists an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
veteran's claim.  38 C.F.R. § 3.102.  Therefore, affording 
all reasonable doubt in favor of the veteran, the Board finds 
that venous insufficiency, to include deep vein thrombosis 
and venous stasis, is due to the service-connected burn scars 
of the left leg.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for burn 
scars of the right lower extremity, the appeal is granted to 
this extent only.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
venous insufficiency, variously diagnosed as deep vein 
thrombosis and venous stasis, to include as secondary to 
service-connected burn scars of the left leg, the appeal is 
granted.

Entitlement to service connection for venous insufficiency, 
variously diagnosed as deep vein thrombosis and venous 
stasis, as secondary to the service-connected burn scars of 
the left leg is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2001.

The arguments of the veteran and his representative are that 
he suffers from burn scars of the right leg as a result of an 
in-service scalding water burn injury.  A preliminary review 
of the record discloses that additional development is needed 
before a decision on the merits of the veteran's claim can be 
reached.  

Based on a review of the evidence of record, the Board finds 
that there are conflicting opinions as to the presence of 
burn scars on the right lower extremity.  Accordingly, it is 
necessary under the VCAA for the veteran to be examined for 
the purpose of having a medical specialist express an opinion 
as to whether the veteran currently has burn scars of the 
right leg associated with his in-service injury. 38 U.S.C.A. 
§ 5103A(d).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence
or information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for burn scars of the right 
lower extremity since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.


4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
dermatologist or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining whether the 
veteran has burn scars of the right lower 
extremity and their etiology. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  The examiner must address the 
following medical issues:

Does the veteran have burn scars of the 
right lower extremity, and if so, is it 
at least as likely as not that they are 
related to the documented in-service 
injury.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.




6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for burn scars of the 
right lower extremity on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  




No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his claim for service connection and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



